
	

113 S1055 IS: National Program for Arts and Technology Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1055
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Casey (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to establish the
		  National Program for Arts and Technology. 
	
	
		1.Short titleThis Act may be cited as the
			 National Program for Arts and
			 Technology Act of 2013.
		2.Finding and
			 purposes
			(a)FindingCongress
			 finds that the National Program for Arts and Technology established under this
			 Act will be one of the first national replication programs in the United States
			 dedicated to addressing the complex needs of the poor and undereducated by
			 improving the sustainability of neighborhoods, communities, and regions.
			(b)PurposesIt is the purpose of this Act to establish
			 the National Program for Arts and Technology to provide competitive grants for
			 qualified centers and interested communities to establish a qualified center
			 that adopts the guidelines set forth by the Secretary, for the purposes
			 of—
				(1)creating an
			 institution within an environment of poverty where individuals feel and foster
			 a sense of belonging, and are valued and treated with dignity;
				(2)creating
			 professional jobs for instructors, trainers, artists, administrators, and
			 others;
				(3)collaborating with
			 Federal agencies, private industry, nonprofit philanthropic organizations, and
			 planning and economic development organizations to leverage other investment
			 dollars on behalf of all stakeholders;
				(4)assisting business
			 and industry to achieve long-term vitality by ensuring the development of a
			 trained and knowledgeable workforce;
				(5)coordinating with
			 existing social service entities and nonprofit organizations on developing
			 diverse and equitable communities;
				(6)developing
			 industry specific job training programs for the under and unemployed that are
			 both affordable and accessible;
				(7)bridging the gap
			 between education and lifelong learning for poor performing students through
			 the discipline of craftsmanship in the visual arts; and
				(8)developing complimentary extended day or
			 year programming in partnership with the local public schools to help engage
			 at-risk students by connecting classroom instruction with applied and
			 experiential programming in the arts.
				3.DefinitionsIn this Act:
			(1)Center of
			 OriginThe term Center
			 of Origin means Manchester Bidwell, nonprofit corporation, the
			 education and community development model upon which the National Program for
			 Arts and Technology is based.
			(2)Interested
			 communitiesThe term interested community means a
			 community that does the following:
				(A)Demonstrates to
			 the Secretary financial support from 1 or more of the following:
					(i)Sectors of
			 government.
					(ii)Education.
					(iii)Philanthropy.
					(iv)Social
			 services.
					(v)Corporations.
					(vi)Arts
			 organizations.
					(B)Convenes an advisory committee comprised of
			 diverse community stakeholders who are committed to creating a qualified center
			 in their community.
				(C)Has identified potential funding that will
			 be used to secure the Federal matching requirements described in section
			 4(c).
				(3)National Program
			 for Arts and TechnologyThe
			 term National Program for Arts and Technology means a program
			 that is based on the education and training model of Manchester Bidwell.
			(4)Qualified
			 centerThe term qualified center means a private,
			 nonprofit educational entity that complies with the following:
				(A)Operates under the
			 guidelines and practices established by the National Program for Arts and
			 Technology, in consultation with the Secretary, and—
					(i)provides education
			 and training to underemployed or unemployed individuals in industry specific
			 job skills;
					(ii)is accessible to
			 communities and neighborhoods that have limited access to
			 transportation;
					(iii)compliments the
			 learning of targeted public middle school or high school students who are
			 at-risk of dropping out of school; and
					(iv)is housed in a
			 facility that has been reclaimed and renovated to sustainable building
			 standards or newly constructed as a highly efficient green space.
					(B)Has a valid
			 affiliation agreement with the Center of Origin and complies with the
			 following:
					(i)Meets quarterly performance goals, which
			 may include—
						(I)students’ school
			 attendance and behavior;
						(II)retention in
			 programming;
						(III)meeting and
			 exceeding recruitment and enrollment metrics;
						(IV)student outcomes
			 and performance in training; and
						(V)job
			 placement.
						(ii)Adheres to
			 essential operating conditions, including environment, targeted populations,
			 and educational model.
					(iii)Participates in
			 professional development opportunities for members of the board, executives,
			 and staff.
					(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Grant
			 program
			(a)Program
			 authorizedFrom the amounts
			 appropriated to carry out this Act, the Secretary shall establish and implement
			 the National Program for Arts and Technology to award grants, on a competitive
			 basis, to qualified centers and interested communities to—
				(1)provide financial
			 support to the centers and communities to establish a new qualified center to
			 carry out the purposes described in section 2(b); and
				(2)provide management
			 expertise to guide the centers and communities through the 3-phase replication
			 protocol developed by the Center of Origin to ensure standardization across all
			 qualified centers as to performance goals and objectives, operating culture,
			 and teaching models.
				(b)Limitation on
			 Use of fundsFederal funds
			 received under this Act may not be used for capital expenditures or endowment
			 gifts.
			(c)Matching funds
			 requiredTo be eligible to receive a grant under this Act, a
			 qualified center or interested community shall, for each fiscal year for which
			 the grant is received, provide non-Federal contributions (which may include
			 in-kind contributions) toward the amount of the grant in an amount equal to $1
			 for each $1 of Federal funds provided under the grant.
			(d)Application and
			 annual report
				(1)Application
					(A)In
			 generalTo be eligible to receive a grant under this Act, a
			 qualified center or interested community shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
					(B)ContentAn
			 application submitted under subparagraph (A) shall, at a minimum,
			 contain—
						(i)a
			 description of activities to be carried out under the grant;
						(ii)information on
			 specific measurable goals and objectives to be achieved through activities
			 carried out under the grant;
						(iii)evidence of an
			 affiliation with a local community; and
						(iv)evidence of a teaching model consistent
			 with the Secretary’s criteria prescribed pursuant to regulations.
						(2)Annual
			 report
					(A)In
			 generalEach qualified center or interested community receiving a
			 grant under this Act shall submit to the Secretary an annual report at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
					(B)ContentAn
			 annual report submitted under subparagraph (A) shall, at a minimum, describe
			 the degree to which progress has been made toward meeting the specific
			 measurable goals and objectives described in the applications submitted under
			 paragraph (1).
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated $25,000,000
			 to carry out this Act for the period of fiscal years 2014 through 2018.
			
